DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20130145837 to Yamate et al.
Regarding claim 1, Yamate discloses an array of sensors comprising: a plurality of connected sensors A, B, and C, wherein each of the plurality of connected sensors is at least partially encompassed in a shroud (Sensor Block); and a snorkel line (Flowline) extending from the shroud (extends from the Sensor Block into the Tool Housing), the snorkel line capable of establishing fluid communication between each of the plurality of connected sensors and a corresponding sensor port 1, 2, or 3 (see fig. 3 and associated description).
Regarding claim 2, the sensors are fully encompassed in the shroud (fig. 3).
Regarding claim 5, the array of sensors of claim 1, wherein the plurality of connected sensors are connected via a conductive line (Tool electric connector).
Regarding claim 6, the array of sensors of claim 1, wherein the snorkel line is on a bobbin (Flowline Connection) coupled with a respective one of the plurality of connected sensors (fig. 3).
Regarding claim 7, the array of sensors of claim 1, wherein each of the plurality of connected sensors is at least one of a temperature sensor or pressure sensor (paragraphs 0004, 0036, and 0041).
Claim(s) 1, 5, 7-10, 12, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140367084 to Richards et al.
Regarding claim 1, Richards discloses an array of sensors comprising: a plurality of connected sensors 202, 501, and 502, wherein each of the plurality of connected sensors is at least partially encompassed in a shroud 214; and a snorkel line 212 extending from the shroud, the snorkel line capable of establishing fluid communication between each of the plurality of connected sensors and a corresponding sensor port (see figs. 2B, 4A, 5A-5B and associated description).
Regarding claim 5, the array of sensors of claim 1, wherein the plurality of connected sensors are connected via a conductive line 204 (fig. 4A and paragraph 0061).
Regarding claim 7, the array of sensors of claim 1, wherein each of the plurality of connected sensors is at least one of a temperature sensor or pressure sensor (paragraph 0067).
Regarding claim 8, Richards discloses a tubular string comprising: a tubular 120 having a central flow passage for an internal fluid and an external surface (fig. 5B); a sensor port along a length of the tubular (between 503 and 505); a sensor 501 arranged outside of the external surface of the tubular; and a snorkel line 503 communicatively coupling the sensor with the sensor port, the coupling sufficient for the sensor to detect a property of the internal fluid in the central flow passage via the snorkel line (figs. 5A-5B; paragraphs 0066-0067).
Regarding claim 9, the tubular string of claim 8, wherein the sensor is at least partially encompassed by a shroud 214, the snorkel line extending from the shroud (via the sensor 501).
Regarding claims 10 and 12, the tubular string of claim 8, further comprising a connector communicatively coupling the snorkel line with the sensor port (see the unlabeled connector between 503 and 505 in fig. 5B, which is shown as a ferrule-type).
Regarding claim 17, the tubular string of claim 8, wherein the sensor port is an aperture extending from the external surface of the tubular to the central flow passage (see fig. 5B).
Regarding claim 18, the tubular string of claim 8, the sensor being one of an array of sensors (202, 502, etc.) extending along a length of the tubular string.
Regarding claim 19, the tubular string of claim 18, wherein a second sensor 202 or 502 of the array of sensors detects a property of a fluid in an annulus (paragraphs 0031 and 0044-0050).
Regarding claim 20, the tubular string of claim 8, wherein the sensor is at least one of a temperature sensor or pressure sensor (paragraph 0067).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al.
Richards teaches the coupling of the snorkel line from claim 10 above, but does not specifically teach that there is a seal.  Richards does teach several instances where a seal is used at a coupling/connection to provide a sealed flow path between components (for example, see paragraphs 0036, 0072, 0091).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a seal at the coupling of the snorkel line to the sensor port. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a seal was a well-known means for providing a sealed flow path between components as taught by Richards. 

Allowable Subject Matter
Claims 3-4 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674